Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 12, 2021                                                                                    Bridget M. McCormack,
                                                                                                                Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                          David F. Viviano
  162934(48)                                                                                          Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
                                                                                                       Elizabeth M. Welch,
  STEVEN M. GURSTEN and MICHIGAN                                                                                     Justices
  AUTO LAW, PC,
            Plaintiffs-Appellants,
                                                                   SC: 162934
  v                                                                COA: 352225
                                                                   Oakland CC: 2019-171503-NO
  JOHN DOE 1, also known as TOM MAHLER,
  JOHN DOE 3, also known as MARCELLUS
  FRANCIS and VICTOR LANDON, SR.,
  JOHN DOE 4, also known as VEGAN4 LIFE
  and ARIELLE HIPPIE GIRL, and
  JOHN DOE 5, also known as STOP EATING
  ANIMALS,
            Defendants,
  and

  JOHN DOE 2, also known as PATRICK
  ANDERSON,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendant-appellee to extend the
  time for filing his answer to the application for leave to appeal is GRANTED. The answer
  submitted on July 8, 2021, is accepted as timely filed.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 12, 2021

                                                                              Clerk